DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1, and 7-18, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/12/2022 and a thorough search the closest prior arts Drescher et al. (US 20160187975 A1), in view of MIZUMOTO et al. (US 20110128231 A1), and in further view of DMYTRIW et al. (US 20150193073 A1), and in further view of WAKIYA (JP2015210685A [English translation]), and in further view of CHOI et al.  (US 20150169080 A1), and in further view of Salter et al.  (Patent No.: US 9,831,872 B1), and in further view of Powell et al. (US 20180074639 A1), and in further view of TOGASHI (US 20200081557 A1), and in further view of GRANT et al. (US 20190012003 A1), and in further view of SASAKI et al. (US 20200233521 A1), and in further view of SONG et al. (US 20160077582 A1), and in further view of KARASAWA et al. (US 20140156107 A1),  in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the microprocessor is further configured to perform the outputting including not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector in a situation where the touch operation over the predetermined area is not detected by the plurality of touch sensors when the rotation angle detected by the rotation sensor is more than or equal to a predetermined rotation angle, as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and the microprocessor is further configured to perform the outputting including outputting a first operation command when a duration time of the touch operation on top surface detected by the second touch sensor is shorter than a predetermined time, while outputting a second operation command different from the first operation command when the duration time is longer than or equal to the predetermined time, as claimed in claim 10. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
while after a predetermined first operation is detected by the first detector, not outputting the operation command corresponding to the second operation for a predetermined time period from a time when the predetermined first operation is not detected even if the second operation is detected by the second detector, as claimed in claim 15.  

The dependent claim 7-9, 11-14, and 16-18, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628